



EXHIBIT 10.4
As of April 9, 2019
    
Leah Swan


Dear Leah,
    
On behalf of The Children’s Place, it is my pleasure to confirm your promotion
to the position of Chief Administrative Officer reporting to me. Details of your
promotion are as follows:
•
EFFECTIVE DATE:            May 5, 2019


•
ANNUAL BASE SALARY:        $600,000.00



•
BONUS: You will be eligible to participate in our annual management incentive
plan.   Your target bonus will be 75% of your annual salary, and, among other
things, you must be employed on the date of the bonus payout to be eligible to
receive your bonus. Bonus payments are determined by Company performance and
factor in personal performance, and are subject to the terms of the Management
Incentive Plan.  Please review the Annual Management Incentive Plan summary for
additional details.



•
PROMOTION AWARDS: Based upon your position with the Company, you will receive an
equity award. All equity awards are subject to the Company’s 2011 Equity
Incentive Plan (“2011 Equity Plan”) and must be awarded in accordance with the
Company’s Policy Regarding the Award of Equity-Based Incentives to Executives
Officers and Other Employees (the “Equity Award Policy”).



1.
Value of Award: An award valued at $1,000,000.00 with the number of shares
constituting the award based on the closing stock price on the Grant Date, as
defined below.

2.
Types of Awards. The award will be in the form of Time-Based RSUs.

3.
Grant Date. The grant date for these awards will be May 8, 2019 (the “Grant
Date).

4.
Vesting of Time-Based RSUs. The Time-Based RSUs will vest ratably over two years
on each anniversary of the Grant Date, subject to your continued employment on
the applicable vesting dates.

In addition, you will also receive a cash bonus of $250,000, payable in May
2019.
•
ANNUAL EQUITY AWARD: In 2020, you will be eligible to receive an equity award
under the 2011 Equity Plan at the same time as other associates in the Company,
subject to the approval of the Compensation Committee of the Board of Directors
and the Equity Award Policy.



1



--------------------------------------------------------------------------------




•
BENEFITS: You remain eligible for benefits available to other associates at your
level.



•
CHANGE IN CONTROL: Subject to your execution and delivery to the Company of a
Change in Control Severance Agreement (the “Change in Control Severance
Agreement”), you will receive severance if you are terminated other than for
Cause (as defined in the Change in Control Severance Agreement) or resign for
Good Reason (as defined in the Change in Control Severance Agreement) in
anticipation of, or subsequent to, a Change in Control (as defined in the Change
in Control Severance Agreement). Under the Change in Control Severance
Agreement, the severance period is 18 months. During the severance period, you
will continue to be covered under the Company’s health plan. The terms of the
equity award agreements are subject to change by the Compensation Committee at
any time. Unless the Change in Control Severance Agreement is otherwise
terminated earlier pursuant to its terms, it will remain in force for two years
from the execution thereof and it will renew for additional one year periods
unless the Company provides you with notice of nonrenewal at least 90 days prior
to the second anniversary date thereof or, if renewed, at least 90 days prior to
each subsequent renewal.



•
SEVERANCE: In the event that you are terminated by the Company without Cause (as
defined in the Change in Control Severance Agreement), the amount you will be
entitled to will be the greater of (i) twelve month’s severance in the form of
salary continuation payments at your then current salary or (ii) the amount
available to other associates at your level under the Company’s severance
guidelines, provided, in all cases, that such severance shall automatically and
immediately be reduced by the amount of salary or other like compensation you
receive from employment or engagement as an independent contractor, during the
severance period, with any other person or entity. Further, the Company agrees
to waive the applicable premium cost that you would otherwise be required to pay
for continued group health benefit coverage under COBRA for the corresponding
period of severance as provided above unless otherwise prohibited under
applicable law. All such payments are intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
there under such that no payment made, or benefit provided, to you hereunder
shall be subject to an “additional tax” within the meaning of the Code. Receipt
of the payments set forth in this paragraph are conditioned upon the execution
and delivery of an agreement containing a release of claims, an agreement of
confidentiality, and an agreement of non-solicitation and non-competition for a
period of 12 months following termination in such form as the Company shall
reasonably determine, which release of claims shall, to the extent permitted by
law, waive all claims and actions against the Company and its officers,
directors, affiliates and such other related parties and entities as the Company
chooses to include in the release.



•
WITHHOLDING: The Company is authorized to withhold from any payment to be made
hereunder to you such amounts for income tax, social security, unemployment
compensation,



2



--------------------------------------------------------------------------------




excise taxes and other taxes and penalties as in the Company’s judgment is
required to comply with applicable laws and regulations.


•
409A COMPLIANCE: Notwithstanding anything in this offer letter to the contrary,
if you are a “specified employee” (determined in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-3(i)(2)) as of the termination
of your employment with the Company, and, if any payment, benefit or entitlement
provided for in this offer letter or otherwise both (i) constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code and (ii) cannot
be paid or provided in a manner otherwise provided herein or otherwise without
subjecting you to additional tax, interest, and/or penalties under Section 409A
of the Code, then any such payment, benefit or entitlement that is payable
during the first six months following the date of your termination of employment
shall be paid or provided to you (or your estate, if applicable) in a lump sum
cash payment (together with interest on such amount during the period of such
restriction at a rate, per annum, equal to the applicable federal short-term
rate (compounded monthly) in effect under Section 1274(d) of the Code on the
date of termination) on the earlier of (x) your death or (y) the first business
day of the seventh calendar month immediately following the month in which your
termination of employment occurs.



•
CONFIDENTIALITY, ETC.: As a condition of your employment, you remain subject to
the Company’s Confidentiality, Work Product, and Non-solicitation Agreement.



•
INDEMNIFICATION/D&O: As an officer of the Company, you will be indemnified on
the same terms and conditions, and will be covered by the Company’s directors’
and officers’ insurance coverage as other senior executives of the Company.



•
NON-COMPETE: You agree that for a period of twelve (12) months following the
date that you are no longer in the employ of the Company or any of its
subsidiaries for any reason (the “Separation Date”), you will not, without the
express prior written consent of the Company, anywhere, either directly or
indirectly, whether alone or as an owner, shareholder, partner, member, joint
venturer, officer, director, consultant, independent contractor, agent, employee
or otherwise of any company or other business enterprise, assist in, engage in,
be connected with or otherwise provide services or advice to, any business that
is competitive with that of the Company. A “business that is competitive with
that of the Company” is (i) one that designs, manufactures, contracts to
manufacture or sells children’s apparel, footwear or accessories, or intends so
to do, and (ii) without limiting the generality of clause (i) above, any of the
following companies, entities, or organizations, or any business enterprise
that, directly or indirectly, owns, operates or is affiliated with any of the
following companies or brands operated by any of the following companies:
Carter’s, Inc., Ascena Retail Group, Inc., The Gap, Inc., J. Crew Group, Inc.,
Target Corporation, Kohl’s Corporation, Walmart Inc., Amazon.com, Inc., Hennes &
Mauritz AB (H&M), or Zara SA, or, in any case, any of their respective
subsidiaries, affiliates or related businesses (a “Competitive Business”).
Notwithstanding the foregoing, nothing herein



3



--------------------------------------------------------------------------------




shall be deemed to prohibit your ownership of less than 1% of the outstanding
shares of any publicly traded corporation that conducts a Competitive Business.


You acknowledge and agree that the restrictions on the activities in which you
may engage that are set forth above, and the location and period of time for
which such restrictions apply, are reasonable and necessary to protect the
Company’s legitimate business interests. You acknowledge and agree that the
Company’s business is global and, accordingly, the foregoing restrictions cannot
be limited to any particular geographic area. You acknowledge and agree that the
foregoing restrictions will not prevent you from earning a livelihood.
In consideration for the Company’s agreements in this offer letter, you also
acknowledge and agree that, in the event that you are no longer in the employ of
the Company or any of its subsidiaries for any reason (whether termination of
employment is voluntary or involuntary and whether termination of employment is
affected by you or by the Company), the foregoing non-competition agreement will
remain in full force and effect, and that the Company would not have entered
into this offer letter unless such was the case.
•
STOCK OWNERSHIP GUIDELINES: As a senior executive of the Company, you will be
subject to stock ownership guidelines adopted from time to time by the
Compensation Committee of the Company’s Board of Directors. Please refer to the
Stock Ownership Guidelines for Senior Executives document.

•
GOVERNING LAW: This offer letter shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles.



Unless specifically stated in this offer letter, all terms and conditions of
your employment are as provided by the policies and practices of The Children’s
Place, Inc. and its affiliates as in effect from time to time.
This offer of employment is not to be construed as an employment contract,
expressed or implied, and it is specifically understood that your employment is
at-will (this means that either you or the Company may terminate your employment
at any time with or without cause) and further that there is no intent on the
part of the Company or yourself, for continued employment of any specified
period of time.
Please indicate your acceptance of and agreement with the foregoing by executing
this offer letter and returning a copy to me.
Congratulations on your promotion Leah! We are confident that you will make a
strong contribution to our continued growth and success.


Sincerely,


/s/ Jane Elfers                        
Jane Elfers
President & Chief Executive Officer


4



--------------------------------------------------------------------------------






Agreed and Accepted:


/s/ Leah Swan            4/30/19        
Leah Swan             Date


5

